               IN THE UNITED STATES COURT OF APPEALS
                                                                    DOC NO
                                                                  RTC 'Dirk ED
               FOR THE WESTERN DISTRICT OF WISCONSIN           2
                                                                0190CT 28 MU: IS
                                                             PETER OPPEN.!..
                                                                          c'ER
JOSE SOTO,
                                                           CLERK LIS DIST CM/VT
                                                                   wr) OF
          Plaintiff-Appellant,


V.                                            Case No. 17-CV-551.


NANCY WHITE, JEFFREY MANLOVE,
DONNA LARSON, BELINDA SHCRUBBE,
ANN YORK, GAIL WALTZ, AMY
GUNDERSON, ANN SCARPITA, AND CRYSTAL MARCHANT,
          Defendants.



             NOTICE OF APPEAL FROM JUDGEMENT ON SUMMARY
              JUDGMENT ENTERED ON SEPTEMBER 25, 2019.



     Notice is hereby given that, Jose Soto, appearing as a PRO SE
prisoner and Plaintiff-appellant in the above captioned case,
appeals from the order and judgement entered in the United States
District Court For The Western District Of Wisconsin on September
25, 2019, granting Summary Judgment in favor of above named
defendants and Denying Soto same.



              Dated thisSay of      Oc._77ge1e-   , 20   pl.
                    Respect          ubmitted By:
                    rxV/                  /a/Rah et
                         (Jose Soto- Pro Se) 4307830
                          Waupun Corr. Inst.
                         P.O. )30X 351
                          Waupun, Wisconsin 53963-0351

CC: ALL PARTIES.
